                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 BUTTERMILK SKY OF TN LLC and                  §
 BUTTERMILK SKY FRANCHISING                    §     Civil Action No. 4:20-cv-327
 INC.                                          §     Judge Mazzant
                                               §
 v.                                            §
                                               §
 BAKE MOORE, LLC, ONE MOORE                    §
 TIME, LLC, CLARK BAKERY FRISCO                §
 LLC, AGAPE PIES LLC, CRAIG                    §
 MOORE,     DONNIE   ROBERTSON,                §
 LEAH CLARK, and RACHEL DYMOND                 §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs’ Motion for Extension of Scheduling Order

Deadlines and Continuance of Trial Date (Dkt. #78). After consideration, the Court finds the

Motion should be GRANTED in part.

                                       BACKGROUND

       On September 25, 2020, the Court issued a scheduling order that set the pretrial conference

for July 1, 2021 (Dkt. #64).

       On April 14, 2021, Plaintiffs Buttermilk Sky of TN LLC and Buttermilk Sky Franchising,

Inc., and Counter-Defendants Scott and Meredith Layton moved for an extension and continuance

of trial. On April 22, 2021, Defendants Bake Moore, LLC, Donnie Robertson, One Moore Time,

LLC, Craig Moore, Clark Bakery Frisco LLC, Leah Clark, Agape Pies LLC, and Rachel Dymond

responded (Dkt. #79). On April 29, 2021, Plaintiffs and Counter-Defendants replied (Dkt. #80).

                                    LEGAL STANDARD

       Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order may only be

modified “for good cause and with the judge’s consent.” The Fifth Circuit has explained that
“[t]he good cause standard requires the ‘party seeking relief to show that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.’” S & W Enters., L.L.C.

v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (citation removed); see also

Hernandez v. Mario’s Auto Sales, Inc., 617 F. Supp. 2d 488, 492 (S.D. Tex. 2009).

       To determine whether good cause exists, the Court considers (1) the explanation for the

party’s failure to meet the deadline; (2) the importance of the discovery; (3) potential prejudice in

allowing the discovery; and (4) the availability of a continuance to cure such prejudice. Russell v.

Wal-Mart Stores, No: 1:06-CV-408, 2007 WL 9725186, at *2 (E.D. Tex. Jun. 7, 2007).

                                           ANALYSIS

       Plaintiffs and Counter-Defendants ask the Court to extend all remaining deadlines by

approximately three months, including moving the pretrial conference from July 1, 2021, to

September 29, 2021. The Court finds good cause to extend the deadlines by two months.

       Plaintiffs and Counter-Defendants ask for an extension to have sufficient time to depose

witnesses, conduct arbitration, and conduct additional discovery in this complicated case (See Dkt.

#78). Defendants argue all necessary discovery can be completed without moving the pretrial

conference.

       To show good cause, Plaintiffs and Counter-Defendants must “demonstrate that [they]

could not have met the deadline despite [their] diligence.” StoneCoat of Tex., LLC v. ProCal Stone

Design, LLC, 4:17-cv-303, 2019 WL 9901442, at *7 (E.D. Tex. Sept. 9, 2019). This case was

filed in April 2020, yet, to date, no one has been deposed (Dkt. #78 at p. 5). Plaintiffs assert

depositions were delayed because of the COVID-19 pandemic, but this does not explain why

depositions were not taken remotely (Dkt. #78 at p. 5). Currently, the only depositions are




                                                 2
scheduled for May 18-21, 2021—a month after discovery closes (Dkt. #79 at p. 2). This is not

diligent.

        Next, the Court considers the importance of what the Court is excluding. Plaintiffs argue

a three-month extension is necessary to conduct a thorough investigation. The Court agrees it is

reasonable to conduct additional discovery after conducting depositions. Although Plaintiffs were

not diligent in scheduling depositions, extending discovery is necessary for them to thoroughly

investigate their complex claims.

        A limited extension will not prejudice Defendants, nor do they identify any prejudice in

their response (See Dkt. #79). A brief extension would minimally prolong the case’s resolution

while ensuring that both sides are adequately prepared for trial.

        Finally, the Court must consider whether there is a continuance available to cure the

prejudice. The Court finds that an approximately two-month extension is a reasonable amount of

time to ensure both a thorough investigation and a speedy resolution.

        The Court finds that good cause exists to amend the scheduling order with a two-month

extension.

                                         CONCLUSION

        It is therefore ORDERED that Plaintiffs’ Motion for Extension of Scheduling Order

Deadlines and Continuance of Trial Date (Dkt. #78) is hereby GRANTED IN PART. It is hereby

ORDERED that the following deadlines are extended by approximately two months:

July 15, 2021                        All discovery shall be commenced in time to be completed by
                                     this date.

July 22, 2021                        Notice of intent to offer certified records

July 22, 2021                        Counsel and unrepresented parties are each responsible for
                                     contacting opposing counsel and unrepresented parties to
                                     determine how they will prepare the Joint Final Pretrial Order

                                                 3
                                             (See www.txed.uscourts.gov) and Joint Proposed Jury
                                             Instructions and Verdict Form (or Proposed Findings of Fact
                                             and Conclusions of Law in non-jury cases).

July 29, 2021                                Video Deposition Designation due. Each party who proposes
                                             to offer a deposition by video shall serve on all other parties
                                             a disclosure identifying the line and page numbers to be
                                             offered. All other parties will have seven calendar days to
                                             serve a response with any objections and requesting cross-
                                             examination line and page numbers to be included. Counsel
                                             must consult on any objections and only those which cannot
                                             be resolved shall be presented to the court. The party who
                                             filed the initial Video Deposition Designation is responsible
                                             for preparation of the final edited video in accordance with
                                             all parties’ designations and the Court’s rulings on objections.

August 2, 2021                              Motions in limine due.
                                            File Joint Final Pretrial Order. (See www.txed.uscourts.gov).
August 19, 2021                             Response to motions in limine due. 1
                                            File objections to witnesses, deposition extracts, and exhibits,
                                            listed in pre-trial order. 2 (This does not extend the deadline
                                            to object to expert witnesses) (Provide the exhibit objected to
                                            in the motion or response). If numerous objections are filed
                                            the court may set a hearing prior to docket call.
                                            File Proposed Jury Instructions/Form of Verdict (or Proposed
                                            Findings of Fact and Conclusions of Law).

Date will be set by Court.                   If numerous objections are filed the court may set a hearing
                                             to consider all pending motions and objections (usually
                                             within 10 days prior to the Final Pretrial Conference).

September 2, 2021                            Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                             United States Courthouse located at 101 East Pecan Street in
                                             Sherman, Texas. Date parties should be prepared to try case.
                                             All cases on the Court’s Final Pretrial Conference docket for

1
  This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the matter.
To save time and space respond only to items objected to. All others will be considered to be agreed. Opposing
counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
filing of any response. The parties shall notify the court of all the issues which are resolved.
2
  Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.

                                                           4
                               this day have been set at 9:00 a.m. However, prior to the Final
                               Pretrial Conference date, the Court will set a specific time
                               between 9:00 a.m. and 4:00 p.m. for each case, depending on
                               which cases remain on the Court’s docket.

To be determined               10:00 a.m. Jury selection and trial at the Paul Brown United
.
                               States Courthouse located at 101 East Pecan Street in
                               Sherman, Texas. Cases that remain for trial following the
                               Court’s Pretrial docket will be tried between October 4, 2021
                               and October 29, 2021. A specific date within this time frame
                               will be selected at the Final Pretrial Conference.

          SIGNED this 3rd day of May, 2021.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                          5
